Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amended independent claims filed on May 20, 2022 has been received. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Firstly, the applicant's arguments have been considered and are found to be persuasive. Upon further consideration, the amended claims are considered to be eligible under 35 U.S.C. § 101 because they provide for integration into a practical application at the 2nd prong. The following additional elements in combination, provide for integration into a practical application: 
a device…
wherein the performance model and the attrition model are included in one or more machine learning models that are trained based on a first set of observations associated with a target variable that represents a value that the one or more machine learning models are being trained to predict, 
wherein the first set of observations include the assessment scores and the first set of observations are obtained from historical data, wherein the one or more machine learning models are further trained based on a second set of observations that are not associated with the target variable, 
wherein a cluster associated with at least one of the first set of observations or the second set of observations is identified based on the one or more machine learning models, 
wherein one or more sets of observations, including at least one of the first set of observations or the second set of observations, in the identified cluster satisfy a threshold degree of similarity, and 
wherein the one or more machine learning models provide a recommendation based on the identified cluster;
…and performing, by the device and based on using the overall score as additional training data, one or more actions that include retraining the one or more machine learning models.
Thus, these independent claims 1, 8 and 15 limitations were found to render the claims eligible by reciting new limitations that in combination integrates into a practical application that provide to significantly more than merely "applying it" to Machine Learning (ML) technology and impose meaningful limits on practicing the abstract idea. 
Secondly, the closest and best prior art found were Jayant (WO Pub No. 2009029802 A2) and Keppo (WO Pub No. 2019108133 A1). Firslty, Jayant, which is directed to an "automated system for predicting a retention rate for an individual based upon a set of performance indicators, includes a testing device and a prediction subsystem" (See abstract). This prior art can be compared to the following combination of limitation steps and its elements; thus, Jayant teaches: 
receive assessment scores associated with a candidate applying for a position at an entity (Jayant teaches the receipt and evaluation of "simulated dialogue with a candidate" to develop a "candidate score" and a "speaker verification (SV) data", which are stored in a "back-end repository" and evaluates these by using "rating and screening algorithms" that are included in the "skills validation module" in ¶0044, as well as the evaluation of "text/voice" in ¶0051) 
receive performance data identifying performance metrics and time periods associated with existing members of the entity; (then, it teaches the evaluation and capture of "performance indicators" such as "average handle time" and "work performance ratings" in ¶0013)
calculate a relevancy score associated with the candidate; (Finally, Jayant teaches a comparison between the candidate’s "final score", a “threshold score of high quality agents” that have a "met threshold of retention", it can also be calculated from a "combination of test scores weighted by correlation to top agent scores" and the “statistical analysis” of the "right agent profile" as stated in ¶0025, which was interpreted as the relevancy score disclosed.)
However, Jayant does not teach the combination of the "assessment scores, the performance data, and the relevancy score, with an attrition model" to identify an "attrition score" for the candidate, "a confidence of the attrition score" and obtain the "first missing assessment scores". Moreover, Jayant does not teach the following subsequent limitation steps, thus is not sufficient for the combination of these limitation steps and its elements in combination:    
process the assessment scores, the performance data, and the relevancy score, with an attrition model, to identify an attrition score for the candidate, a confidence of the attrition score, and first missing assessment scores;
receive the first missing assessment scores; 
process the assessment scores, the performance data, the relevancy score, and the first missing assessment scores, with the attrition model, to identify one or more additional attrition scores for the candidate;
process the assessment scores, the performance data, and the relevancy score, with a performance model, to identify a performance score for the candidate, a confidence of the performance score, and second missing assessment scores;
receive the second missing assessment scores;
process the assessment scores, the performance data, the relevancy score, and the second missing assessment scores, with the performance model, to identify one or more additional performance scores for the candidate
Finally, Keppo, this prior art generally relates to a "computer based techniques for calculating scores for an employee or potential employee to determine their suitability for an available job position, and a platform to support such techniques" (See abstract). Keppo teaches a "loyalty model" which is built based on the candidate's "profile information or the individual's past employment history" which has a factual "target variable" for the ML model be able to have a "supervised learning" from where its values are derived from, to recognize patterns in its data (See p.19, lines 43 - 46). Similarly, this model relates a candidate's "loyalty scores" to indicate "the probability the individual leaves the job position over a point in time or over a time period" (p. 20, lines 4 -7). Keppo also, teaches a "weighted cosine similarity function" that could be interpreted to the "threshold degree of similarity" for an "identified cluster" (See p.4, lines 1-6). However, Keppo or Jayant do not teach a "second set of observations that are not associated with the target variable" to "further train" the one or more ML models based on the second set of observations in an unsupervised manner.    
Finally, the combination of Jayant and Keppo, does not teach or suggest the rendering of the following elements and limitation steps in this particular combination and order, disclosed by the applicant for the claimed invention for it to be obvious:
wherein the first set of observations include the assessment scores and the first set of observations are obtained from historical data, wherein the one or more machine learning models are further trained based on a second set of observations that are not associated with the target variable, 
wherein a cluster associated with at least one of the first set of observations or the second set of observations is identified based on the one or more machine learning models, 
wherein one or more sets of observations, including at least one of the first set of observations or the second set of observations, in the identified cluster satisfy a threshold degree of similarity, and 
wherein the one or more machine learning models provide a recommendation based on the identified cluster;
calculate an overall score based on the attrition score, the one or more additional attrition scores, the performance score, and the one or more additional performance scores; and 
 performing, by the device and based on using the overall score as additional training data, one or more actions that include retraining the one or more machine learning models.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687